DETAILED ACTION
This office action is responsive to claims 1 – 17 filed in this application Fagiani, U.S. Patent Application No. 16/691,469 (Filed November 21, 2019 claiming priority to U.S. Provisional Patent Application No. 62/900,159 (Filed September 13, 2019) (“Fagiani”).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 11 is objected to for the following informality:  Claim 11 contains a typo which appears to be language from the specification inadvertently copied into the claims:  “then continuing with step (910).”  Appropriate correction is required.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9 - 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al., United States Patent Application Publication No. 2016/0350098 (Published December 1, 2016, filed September 9, 2015) (“Kuchibhotla”)  in view of Zimny et al., United States Patent Publication No. 2019/0205541 (Published July 4, 2019, filed December 29, 2017) Zimny”) and Djabarov et al., United States Patent Publication No. 2013/0185563 (Published July 18, 2013, filed January 12, 2012) (“Djabarov”). 


Claim 1
With respect to claim 1, Kuchibhotla teaches the invention as claimed including a method for updating software in one or more servers in a managed system remotely, the method comprising: 
bootstrapping communication by sending a first message from the managed system to an object store, the first message comprising [an identifier] of the one or more servers … retrieving the first message from the object store by a patch management server, registering the one or more servers, determining one or more locations in the object store to be used for subsequent messages regarding the one or more servers,{A gateway acts as a message server and object store by allowing cloud based tenant servers [managed system] to identify themselves as subscribed to the object store.  Kuchibhotla at ¶¶ 0054 & 0056 (tenants identify themselves to a message server acting as an object store); id. at ¶¶ 0023 & 0058 (gateway).  The identified tenant servers are obtained by a network service which uses the subscription information to prepare patches for individual tenants and send the patches to an appropriate gateway [object store] for retrieval by the individual tenants.  Id. at ¶¶ 0053 & 0055 - 0058}.
and making the registration object available in the object store; sending a second message from the patch management server to the object store, the second message comprising a manifest with a schedule for a software update in the one or more servers identified in the first message and a specification of the software update; {Tenant Kuchibhotla at ¶ 0023.  A patch identified for a particular tenant is transmitted to the gateway by the network service along with an installation manifest.  Id. at ¶¶ 0053 (patch includes a manifest specifying required configuration data, scripts, patches, and files); id. at ¶¶ 0056 – 0058 (transmit patch to tenant gateway).}
retrieving the second message from the object store by a patch agent at a site of the managed system and storing the schedule in a schedule database at the site of the managed system; applying the software update by the patch agent during a maintenance window specified in the schedule {After a patch identified for a particular tenant is transmitted to the gateway by the network service the particular tenant pulls its patch from the gateway and stores the patch until it is installed at the time specified in the maintenance window.  Kuchibhotla at ¶¶ 0053 & 0056 – 0058 (transmit patch to tenant gateway); id at ¶¶ 0050, 0060, 0069 (patches are pulled from gateway by tenants); id. at ¶ 0070 (delay installation until specified maintenance window).}
and sending a third message from the patch agent to the object store, the third message comprising a result of the software update; retrieving the third message from the object store by the patch management server, and determining from the result if the software update was successful; upon determining that the software update was not successful, alerting a patch operator of the result and providing the patch operator details about the software update; and 26Attorney Docket No.: ORACP0255Client Reference No. ORA200060-US-NPreceiving a resolution from the patch operator and applying the resolution to successfully complete the software update.  
 {A success or failure message is sent back to the network service via the gateway following attempted installation of the patch, the network service determines if the installation Kuchibhotla at ¶¶ 0074 – 0075; id. at ¶¶ 0097 & 0098.}
However, Kuchibhotla doesn’t explicitly teach the limitation:
[a message comprising ] an identifier … and comprising an encryption key; … and adding an encrypted section to a registration object, …{Zimny does teach this limitation.  Zimny teaches that using a message server to exchange software update message, as taught in Kuchibhotla, may include encrypting the software update messages using encryption keys to pass messages from a server 706 via a message broker 704 to a bridge computing device 702 and back again in order to identify the device and its keys to the server and transmit an update from the server to the device using encrypted messages and a GUID to identify the location of the message server location where messages are to be exchanged.  Zimny at ¶¶ 0032, 0033, 0078 (encrypted messaging using unique ID and keys), id. at ¶ 0076, 0152, 0160 (updating device software using encrypted messages); id. at ¶ 0087 (polling); id. at ¶ 0065 (HTTPS); id. at ¶ 0161 & Table 00002 (GUID key value pair).
Kuchibhotla and Zimny are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to communicate a software update.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine software update messaging as taught in Kuchibhotla, with encrypting the software update messaging, as taught in Zimny.  Zimny teaches that encrypting communications enhances the security of sensitive information.   Id. at ¶ 0003.  Therefore, one having ordinary skill in the art would have been motivated to combine software Kuchibhotla, with encrypting the software update messaging, as taught in Zimny, for the purpose of securing devices that may house sensitive information.}
However, Kuchibhotla and Zimny doesn’t explicitly teach the limitation:
bootstrapping secure communication to an object store and wherein the encrypted section including the one or more locations, {Djabarov does teach this limitation.  Djabarov teaches that the encrypted update messaging system, as taught in Kuchibhotla and Zimny, may include the client using polling to retrieve an encrypted manifest which contains a URL identifying the location from which to retrieve the update using HTTPS or FTP at a particular time window.  Djabarov at ¶¶ 0038, 0047 & 0054; id. at ¶ 0039 (manifest communications are encrypted using keys).
Kuchibhotla, Zimny, and Djabarov are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to communicate a software update.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine an encrypted update messaging system, as taught in Kuchibhotla and Zimny, with the client using polling to retrieve an encrypted manifest which contains a URL identifying the location from which to retrieve the update using HTTPS or FTP at a particular time window, as taught in Djabarov.  Zimny teaches that encrypting communications enhances the security of sensitive information.  Id. at ¶ 0003.  Therefore, one having ordinary skill in the art would have been motivated to combine an encrypted update messaging system, as taught in Kuchibhotla and Zimny, with the client using polling to retrieve an encrypted manifest which contains a URL identifying the location from which to retrieve the Djabarov, for the purpose of using a known method of update message encrypting to transmit sensitive firmware update messages.}

Claim 2
With respect to claim 2, Kuchibhotla, Zimny, and Djabarov teach the invention as claimed including:
wherein: the object store includes a web server and is accessible using a hypertext transfer protocol secure (HTTPS) protocol; the patch agent communicates asynchronously with the patch management server via the one or more locations in the object store using the HTTPS protocol via public uniform resource locators (URLs); and all messages and binaries after the first message are encrypted with respect to the encryption key.  {Encryption is used to transmit messages including the manifest which contains a URL identifying the location from which to retrieve the update using HTTPS or FTP at a particular time window.  Djabarov at ¶¶ 0038, 0047  & 0054; id. at ¶ 0039 (manifest communications are encrypted using keys).}

Claim 3
With respect to claim 3, Kuchibhotla, Zimny, and Djabarov teach the invention as claimed including:
wherein: the object store includes a file transfer protocol server and is accessible using a file transfer protocol secure (FTPS) protocol; the patch agent communicates asynchronously with the patch management server via the one or more locations in the object store using the FTPS protocol via public URLs; and all messages and binaries after the first message are encrypted with respect to the encryption key.  {Encryption is used to transmit messages including the manifest which contains a URL identifying the location from which to retrieve the update using HTTPS or FTP at a particular time window.  Djabarov at ¶¶ 0038, 0047 & 0054; id. at ¶ 0039 (manifest communications are encrypted using keys).}

Claim 4
With respect to claim 4, Kuchibhotla, Zimny, and Djabarov teach the invention as claimed including:
generating a globally unique identifier (GUID) and the encryption key associated with and specific to the one or more servers, creating the first message and including the GUID in the first message, and uploading the first message to the object store;27Attorney Docket No.: ORACP0255 Client Reference No. ORA200060-US-NPpolling the registration object until the registration object includes a key-value pair including a key and a value, in which the key equals the GUID; upon determining that the registration object includes a key-value pair in which the key equals the GUID, decrypting one of the value and information in a location referred to by the value using the encryption key {Software update messages are encrypted using keys to pass messages from a server 706 via a message broker 704 to a bridge computing device 702 and back again in order to identify the device and its keys to the server and transmit an update from the server to the device using encrypted messages and a GUID to identify the location of the message server location where messages are to be exchanged.  Zimny at ¶¶ 0032, 0033, 0078 (encrypted messaging using unique ID and keys), id. at ¶ 0076, 0152, 0160 (updating device software using encrypted messages); id. at ¶ 0087 (polling); id. at ¶ 0065 (HTTPS); id. at ¶ 0161 & Table 00002 (GUID Id. at ¶¶ 00169 & 0170.}
to obtain an individual read-only URL for communication specific to the one or more servers; and saving the individual read-only URL to use it for communication specific to the one or more servers.  {EN:  A URL is an example of an address.  Encryption is used to transmit messages including the manifest which contains a URL identifying the location from which to retrieve the update using HTTPS or FTP at a particular time window.  Djabarov at ¶¶ 0038, 0047 & 0054; id. at ¶ 0039 (manifest communications are encrypted using keys).}

Claim 5
With respect to claim 5, Kuchibhotla, Zimny, and Djabarov teach the invention as claimed including:
polling a key bucket until the key bucket holds the first message including a GUID; upon determining that the key bucket holds the first message with a GUID, the encryption key, and the identifier of the one or more servers, registering the one or more servers, and associating the GUID and the encryption key with the one or more servers; assigning the one or more locations for communication specific to the one or more servers… and updating the registration object by adding a key-value pair including a key and a value, wherein the key equals the GUID {Software update messages are encrypted using keys to pass messages from a server 706 via a message broker 704 to a bridge computing device 702 and back again in order to identify the device and its keys to the server and transmit an update from the server to the device using encrypted messages and a GUID to identify the location of the message server location where messages are to be exchanged.  Zimny at ¶¶ 0032, 0033, 0078 id. at ¶ 0076, 0152, 0160 (updating device software using encrypted messages); id. at ¶ 0087 (polling); id. at ¶ 0065 (HTTPS); id. at ¶ 0161 & Table 00002 (GUID key value pair).  EN:  Publish/subscribe model makes clear that the keys are used to identify and access locations of the message server as addresses.  Id. at ¶¶ 00169 & 0170.}
and creating one or more read-only URLs to access each of the one or more locations; encrypting the created one or more read-only URLs using the encryption key from the first message;… and the value includes or refers to the encrypted read-only one or more URLs.  {EN:  A URL is an example of an address.  Encryption is used to transmit messages including the manifest which contains a URL identifying the location from which to retrieve the update using HTTPS or FTP at a particular time window.  Djabarov at ¶¶ 0038, 0047 & 0054; id. at ¶ 0039 (manifest communications are encrypted using keys).}

Claim 6
With respect to claim 6, Kuchibhotla, Zimny, and Djabarov teach the invention as claimed including:
wherein a key bucket URL and a registration object URL are specific to the managed system.  {Encryption is used to transmit messages including the manifest which contains a URL identifying the location from which to retrieve the update using HTTPS or FTP at a particular time window.  Djabarov at ¶¶ 0038, 0047  & 0054; id. at ¶ 0039 (manifest communications are encrypted using keys).}

Claim 7
Kuchibhotla, Zimny, and Djabarov teach the invention as claimed including:
wherein a read-only URL and a write-only URL give the patch agent access to locations in the object store that are specific to one of a server, a rack of servers, and another collection of servers.  {URL identifying the update server location.  Djabarov at ¶¶ 0038, 0047  & 0054; id. at ¶ 0039 (manifest communications are encrypted using keys).}

Claim 9
With respect to claim 9, Kuchibhotla, Zimny, and Djabarov teach the invention as claimed including:
scheduling maintenance during the maintenance window; selecting applicable patches based on registered servers in the managed system, and determining a patch order; creating the schedule during the maintenance window, including the applicable patches ordered in the patch order; registering the schedule in the schedule database; uploading the manifest including the schedule to the object store; {After a patch identified for a particular tenant is transmitted to the gateway by the network service the particular tenant pulls its patch from the gateway and stores the patch until it is installed at the time specified in the maintenance window.  Kuchibhotla at ¶¶ 0053 & 0056 – 0058 (transmit patch to tenant gateway); id at ¶¶ 0050, 0060, 0069 (patches are pulled from gateway by tenants); id. at ¶ 0070 (delay installation until specified maintenance window).}
polling the object store for a patch result and registering the patch result in the schedule database and/or a patch database;  29Attorney Docket No.: ORACP0255 Client Reference No. ORA200060-US-NP determining from the patch result if a patch was successful; and upon determining that the patch was not successful, alerting the patch operator.  {A success or failure message is sent back to the network service via the gateway following attempted installation of the patch, the network service determines if the installation was a failure and if it was a failure the tenant is alerted to resolve the update by delaying until the update can be installed successfully.  Kuchibhotla at ¶¶ 0074 – 0075; id. at ¶¶ 0097 & 0098.}

Claim 10
With respect to claim 10, Kuchibhotla, Zimny, and Djabarov teach the invention as claimed including:
polling the object store until the manifest is found; decrypting the manifest{Software update messages are encrypted and decrypted using keys to pass messages from a server 706 via a message broker 704 to a bridge computing device 702 and back again in order to identify the device and its keys to the server and transmit an update manifest from the server to the device using encrypted messages and a GUID to identify the location of the message server location where messages are to be exchanged.  Zimny at ¶¶ 0032, 0033, 0078 (encrypting and decrypting messaging using unique ID and keys), id. at ¶ 0076, 0152, 0160 (manifest for updating device software is transmitted using encrypted messages); id. at ¶ 0087 (polling); id. at ¶ 0065 (HTTPS); id. at ¶ 0161 & Table 00002 (GUID key value pair).}
and storing it in a local database; preparing software updates specified in the manifest, wherein preparing may include one or more of (i) downloading binaries; (ii) decrypting the binaries; and (iii) storing the binaries in a correct location; {After a binary patch identified for a particular tenant is transmitted to the gateway by the network service the particular tenant downloads its binary patch from the gateway and stores the patch until it is installed at the time specified in the maintenance window.  Kuchibhotla at ¶¶ 0053 & 0056 – id at ¶¶ 0050, 0060, 0069 (binary patches are pulled from gateway by tenants); id. at ¶ 0070 (delay installation until specified maintenance window); id. at ¶¶ 0030 & 0046 (binaries).}
reporting a status of the specified software updates to the patch management server; waiting until the maintenance window has started and not ended; upon determining that the maintenance window has started and not ended, execute the specified software updates; and reporting a status of each of the specified software updates to the patch management server via the object store. {A success or failure message is sent back to the network service via the gateway following attempted installation of the patch, the network service determines if the installation was a failure and if it was a failure the tenant is alerted to resolve the update by delaying until the update can be installed successfully.  Kuchibhotla at ¶¶ 0074 – 0075; id. at ¶¶ 0097 & 0098.
After a binary patch identified for a particular tenant is transmitted to the gateway by the network service the particular tenant downloads its binary patch from the gateway and stores the patch until it is installed at the time specified in the maintenance window.  Kuchibhotla at ¶¶ 0053 & 0056 – 0058 (transmit patch to tenant gateway); id at ¶¶ 0050, 0060, 0069 (binary patches are pulled from gateway by tenants); id. at ¶ 0070 (delay installation until specified maintenance window); id. at ¶¶ 0030 & 0046 (binaries).
A success or failure message is sent back to the network service via the gateway following attempted installation of the patch, the network service determines if the installation was a failure and if it was a failure the tenant is alerted to resolve the update by delaying until the update can be installed successfully.  Kuchibhotla at ¶¶ 0074 – 0075; id. at ¶¶ 0097 & 0098.}

Claim 11
With respect to claim 11, Kuchibhotla, Zimny, and Djabarov teach the invention as claimed including:
executing a patch step that has not been successfully executed before; verifying a result of the executed patch step to obtain a verification result; logging the verification result, along with any operating system warnings and error messages received;30Attorney Docket No.: ORACP0255 Client Reference No. ORA200060-US-NP determining from the verification result and received operating system warnings and error messages if the patch step has been successful; upon determining that the patch step has been successful, determining if the patch step that has been successfully executed is a final patch step; if not, then continuing with step (910); otherwise, updating a patch status; upon determining that the patch step has not been successful, updating the patch status and alerting the patch operator via the object store and the patch management server, wherein the updating includes providing the patch operator a log that includes all patch steps along with their verification results and received operating system warnings and error messages; polling the object store until the patch agent receives a remediation patch; and applying the remediation patch.  {A success or failure message is sent back to the network service via the gateway following attempted installation of the patch, the network service determines if the installation was a success in which case the process concludes, or if the installation was a failure then the tenant is alerted to resolve the update by delaying until the update can be installed successfully.  Kuchibhotla at ¶¶ 0074 – 0075; id. at ¶¶ 0097 & 0098.}

Claim 12
Kuchibhotla, Zimny, and Djabarov teach the invention as claimed including:
receiving a patch failure alert including a log with verification results and received operating system warnings and error messages for patch steps that the patch agent has so far executed; determining an undesired result from the verification results for all patch steps that the patch agent has so far executed; determining a cause of the undesired result from the operating system warnings and error messages for all patch steps that the patch agent has so far executed; and creating and issuing a remediation patch based on and correcting the cause of the undesired result.  {A success or failure message is sent back to the network service via the gateway following attempted installation of the patch, the network service determines if the installation was a success in which case the process concludes, or if the installation was a failure then the tenant is alerted to resolve the update by delaying until the update can be installed successfully.  Kuchibhotla at ¶¶ 0074 – 0075; id. at ¶¶ 0097 & 0098.}

Claim 13
With respect to claim 13, Kuchibhotla, Zimny, and Djabarov teach the invention as claimed including:
further comprising using the software update result to create a machine-readable audit trail that can be used to provide compliance evidence.  {A success or failure message is sent back to the network service via the gateway following attempted installation of the patch, the network service determines if the installation was a success in which case the process concludes, or if the installation was a failure then the tenant is alerted to resolve the update by Kuchibhotla at ¶¶ 0074 – 0075; id. at ¶¶ 0097 & 0098.}

Claim 14
With respect to claim 14, Kuchibhotla, Zimny, and Djabarov teach the invention as claimed including:
further comprising implementing a regional deployment model where data is confined to regions.  {Update deployments may differ based on geographic regions.  Kuchibhotla at ¶¶ 0030 - 0033.}

Claim 15
With respect to claim 15, Kuchibhotla, Zimny, and Djabarov teach the invention as claimed including:
further comprising running a playbook as part of post patching tasks.  {A post-updating playbook may be communicated such as instructions to resolve the update by delaying until the update can be installed successfully.  Kuchibhotla at ¶¶ 0074 – 0075; id. at ¶¶ 0097 & 0098.}







Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla in view of Zimny, Djabarov, and Horowitz et al., United States Patent Application Publication No. 2017/0264432 (Published September 14, 2017, filed May 25, 2017) (“Horowitz”). 

Claim 8
With respect to claim 8, Kuchibhotla, Zimny, and Djabarov teach the invention as claimed including:
creating a patch…, and publishing the manifest for this patch to the patch agent via the object store; {A patch identified for a particular tenant is transmitted to the gateway by the network service along with an installation manifest.  Kuchibhotla at ¶¶ 0053 (patch includes a manifest specifying required configuration data, scripts, patches, and files); id. at ¶¶ 0056 – 0058 (transmit patch to tenant gateway).}
 However, Kuchibhotla, Zimny, and Djabarov doesn’t explicitly teach the limitation:
Using communication to run a key rotation script … marking a patch database as "in rotation" for a duration of the key rotation script; executing the patch to run the key rotation script to trigger a bootstrap process; executing the bootstrap process; and re-encrypting and republishing any pending manifests and marking the patch database as no longer "in rotation". { Horowitz does teach this limitation.  Horowitz teaches that the encrypted update messaging system, as taught in Kuchibhotla and Zimny, may include updating the keys of the encryption system which includes using a script to request, from an API of the encryption system, new keys, and executing a bootstrap process on the data store that takes it offline (e.g. mark it, and re-encrypts the data using the new keys.  Horowitz at ¶¶ 0012, 00041-0043.
Kuchibhotla, Zimny, Djabarov, and Horowitz are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to apply a software update.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine an encrypted update messaging system, as taught in Kuchibhotla, Zimny, and Djabarov, with updating the keys of the encrypted messages, as taught in Horowitz.  Horowitz teaches that key rotation is required for security and regulatory reasons.  Id. at ¶ 0008.  Therefore, one having ordinary skill in the art would have been motivated to combine an encrypted update messaging system, as taught in Kuchibhotla, Zimny, and Djabarov, with updating the keys of the encrypted messages, as taught in Horowitz, for the purpose of using a known message encryption system with a particular known key rotation technique to enhance the security of the encryption system.}








Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla in view of Zimny. 

Claim 16
With respect to claim 16, Kuchibhotla teaches the invention as claimed including a patch agent apparatus for locally patching a managed system including one or more servers with information from a remotely located patch management server, the patch agent comprising one or more processors and logic encoded in one or more non-transitory media for execution by the one or more processors and when executed operable to perform the following steps:
bootstrapping secure communication by sending a first message from the managed system to an object store, the first message comprising an identification of the one or more servers {A gateway acts as a message server and object store by allowing cloud based tenant servers [managed system] to identify themselves as subscribed to the object store.  Kuchibhotla at ¶¶ 0054 & 0056 (tenants identify themselves to a message server acting as an object store); id. at ¶¶ 0023 & 0058 (gateway).  The identified tenant servers are obtained by a network service which uses the subscription information to prepare patches for individual tenants and send the patches to an appropriate gateway [object store] for retrieval by the individual tenants.  Id. at ¶¶ 0053 & 0055 - 0058}.
retrieving a second message from the object store and storing a schedule in a database; applying a software update during a maintenance window specified in the schedule {After a patch identified for a particular tenant is transmitted to the gateway by the network service the particular tenant pulls its patch from the gateway and stores the patch until it is installed at the time specified in the maintenance window.  Kuchibhotla at ¶¶ 0053 & 0056 – id at ¶¶ 0050, 0060, 0069 (patches are pulled from gateway by tenants); id. at ¶ 0070 (delay installation until specified maintenance window).}
and sending a third message to the object store, the third message comprising a result of the software update; and for an unsuccessful software update, receiving a resolution from a patch operator and applying the resolution to successfully complete the software update.  {A success or failure message is sent back to the network service via the gateway following attempted installation of the patch, the network service determines if the installation was a failure and if it was a failure the tenant is alerted to resolve the update by delaying until the update can be installed successfully.  Kuchibhotla at ¶¶ 0074 – 0075; id. at ¶¶ 0097 & 0098.}
However, Kuchibhotla doesn’t explicitly teach the limitation:
and comprising an encryption key; {Zimny does teach this limitation.  Zimny teaches that using a message server to exchange software update message, as taught in Kuchibhotla, may include encrypting the software update messages using encryption keys to pass messages from a server 706 via a message broker 704 to a bridge computing device 702 and back again in order to identify the device and its keys to the server and transmit an update from the server to the device using polling for messages encrypted with keys and a GUID to identify the address of the message server location where messages are to be exchanged.  Zimny at ¶¶ 0032, 0033, 0078 (encrypted messaging using unique ID and keys), id. at ¶ 0076, 0152, 0160 (updating device software using encrypted messages); id. at ¶ 0087 (polling); id. at ¶ 0065 (HTTPS); id. at ¶ 0161 & Table 00002 (GUID key value pair with address).
Kuchibhotla and Zimny are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine software update messaging as taught in Kuchibhotla, with encrypting the software update messaging, as taught in Zimny.  Zimny teaches that encrypting communications enhances the security of sensitive information.   Id. at ¶ 0003.  Therefore, one having ordinary skill in the art would have been motivated to combine software update messaging as taught in Kuchibhotla, with encrypting the software update messaging, as taught in Zimny, for the purpose of securing devices that may house sensitive information.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

//T.H./										February 12, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199